           Case 1:13-cv-02718-YK Document 124 Filed 05/30/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 M.S. and PARIS HALL,                         :   Civil Action No. 1:13-cv-2718
                                              :
                  Plaintiffs,                 :   Court of Appeals No. 19-2173
 v.                                           :
                                              :   District Court Judge Yvette Kane
 SUSQUEHANNA TOWNSHIP                         :
 SCHOOL DISTRICT, , KRISTI                    :   Magistrate Judge Saporito
 KAUFFMAN, Dr. SUSAN M.                       :
 KEGERISE, Dr. CATHY L.                       :
 TASCHNER, RALPH LOVELIDGE,                   :
 AMANDA SALTER, LARRY NAWA                    :
 and KENNETH POTTER,                          :
                                              :
                  Defendants.                 :

                                AMENDED NOTICE OF APPEAL

        Notice is hereby given that Plaintiffs, M.S. and Paris Hall, appeal to the United States

Court of Appeals for the Third Circuit from this Court’s Orders (Doc Nos. 29 and 42) dismissing

Plaintiffs’ claims against Defendant Susquehanna Township School District and Defendants

Kristi Kauffman, Dr. Susan M. Kegerise, Dr. Cathy L. Taschner, Ralph Lovelidge, Amanda

Salter, Larry Nawa, and Kenneth Potter in their individual and official capacities, entered on

August 29, 2014 and February 10, 2015, its Order and Judgment granting Summary Judgment

entered on August 16, 2017 and its Order denying reconsideration entered on October 31, 2017.

All of these Orders became final and subject to appeal on April 30, 2019 when the Court entered

its Order and Judgment against Defendant Shawn A. Sharkey which finally resolved all issues as

to all parties.
        Case 1:13-cv-02718-YK Document 124 Filed 05/30/19 Page 2 of 3



Dated: May 30, 2019                Respectfully submitted,


                                   /s/ Dennis E. Boyle
                                   Dennis E. Boyle, Esquire
                                   Whiteford, Taylor & Preston L.L.P.
                                   1800 M Street, NW, Suite 450N
                                   Washington, DC 20036
                                   (202) 659-6808
                                   dboyle@wtplaw.com
                                   Counsel for Plaintiffs




                                      2
         Case 1:13-cv-02718-YK Document 124 Filed 05/30/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of May 2019, I electronically filed the foregoing

with the Court using the CM/ECF system, which sent notification of such filing to the following

persons at the following email addresses:


       Elizabeth A. Benjamin, Esquire                Carl P. Beard, Esquire
       ebenjamin@beardlegalgroup.com                 cbeard@beardlegalgroup.com

       I hereby certify that on this 30th day of May 2019, a true and correct copy of the

foregoing Amended Notice of Appeal was sent via first-class mail postage prepaid to:


       Shawn A. Sharkey
       1381 Saint Charles Place
       Roslyn, PA 19001

                                                     /s/ Dennis E. Boyle
                                                     Dennis E. Boyle
